                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

RONALD WINN,
    Plaintiff,

          v.                                            CIVIL ACTI~~~ r~.,~V-3090
                                                                       ~   l,~~u
TAMMY FERGVSON, et al,
    Defendants.
                                                                       JUL 1 ~ 20\9
                                                                    KAiE SARKi\F;~.N. Clerk rk
                                          MEMORANDUM              By              Dep.Cle
                                                                                                 ~
PADOVA,J.                                                                     JULY      j-{f, 2019
          Plaintiff Ronald Winn, a prisoner currently incarcerated at SCI Phoenix, filed this civil

action pursuant to 42 U.S.C. § 1983 based on allegations involving the transfer of prisoners from

SCI Graterford to SCI Phoenix. He seeks to proceed informa pauperis. For the following

reasons, the Court will grant Winn leave to proceed in forma pauperis and dismiss his Complaint

without prejudice for failure to state a claim.

I.        FACTS 1

          Winn was previously incarcerated at SCI Graterford. As that prison was closing, inmates

and their property were relocated to SCI Phoenix. Winn alleges members of a Corrections

Emergency Response Team ("CERT") took custody of prisoners' property in connection with

the move. Winn alleges generally that prisoners' property was destroyed, lost, or left in disarray.

He also makes allegations that there were personal disputes among permanent staff at SCI

Graterford/Phoenix and members of CERT. He claims that certain CERT members engaged in a

systematic conspiracy designed to harm and frustrate the prisoners by damaging and destroying




1
     The allegations are taken from Winn's Complaint. (See ECF No. 1.)
                                                    1
their personal property during the move to SCI Phoenix. (ECF No. 1 at 10.) This included

religious items, legal material, family photos and personal care products. (Id.)

       Notably, Winn's allegations are all stated generally, discussing the experiences of

"prisoners" in conclusory terms, rather than alleging how he himself was injured by the actions

he describes. (See e.g., id. at 12-13 ("These Defendant committed criminal acts, human rights

violations, and harmed not only the prisoners, but the prisoners family as well whom sent the

pictures, monies, and gifts up to the prison system, or the family who was hopeful of their loved

ones chances of freedom.").) He also describes the actions of the named supervisory Defendants

in general terms. For example, he asserts that Defendants Wetzel, Ferguson and Sipple, each of

whom are supervisory officials at SCI Graterford/Phoenix, "are indirectly responsible [for the

actions of the John Doe CERT Defendants] as they hired and overseen these Defendants, and

thus, they knew and should have know about the crimes this group of officers were doing since

hundreds of prisoners were complaining and hundreds of staff members witnessed and had to

address this matter to these Defendants." (Id at 9; see also id at 13-15.) Finally, he signs his

Complaint on behalf of "The Men of SCI-Graterford/Phoenix." (Id. at 18.)

II.    STAND ARD OF REVIEW

       The Court grants Winn leave to proceed informa pauperis because it appears that he is

incapable of paying the fees to commence this civil action. 2 Accordingly, 28 U.S.C. §

1915(e)(2)(B)(ii) applies, which requires the Court to dismiss the Complaint ifit fails to state a

claim. Whether a complaint fails to state a claim under§ 1915(e)(2)(B)(ii) is governed by the

same standard applicable to motions to dismiss under Federal Rule of Civil Procedure 12(b)(6),




2
 However, as Winn is a prisoner, he will be obligated to pay the filing fee in installments in
accordance with the Prison Litigation Reform Act. See 28 U.S.C. § 1915(b).
                                                  2
see Tourscher v. McCullough, 184 F.3d 236, 240 (3d Cir. 1999), which requires the Court to

determine whether the complaint contains "sufficient factual matter, accepted as true, to state a

claim to relief that is plausible on its face." Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(quotations omitted). Conclusory allegations do not suffice. Id. As Winn is proceeding prose,

the Court construes his allegations liberally. Higgs v. Att'y Gen., 655 F.3d 333, 339 (3d Cir.

2011).

III.     DISCUSSION

         "To state a claim under § 1983, a plaintiff must allege the violation of a right secured by

the Constitution and laws of the United States, and must show that the alleged deprivation was

committed by a person acting under color of state law." West v. Atkins, 487 U.S. 42, 48 (1988).

While Winn asserts constitutional claims under the First, Fifth, Eighth and Fourteenth

Amendments based on the loss of property, negligent or intentional deprivations of property by a

state employee do not give rise to the level of constitutional claims if the state provides an

adequate post-deprivation remedy. Hudson v. Palmer, 468 U.S. 517, 533 (1984). Winn cannot

state a due process claim under the Fifth and Fourteenth Amendments because the prison

grievance system and Pennsylvania law provide him with an adequate state remedy for the

deprivation of his property. See Spencer v. Bush, 543 F. App'x 209,213 (3d Cir. 2013) ("'[A]n

unauthorized intentional deprivation of property by a state employee does not constitute a

violation of the procedural requirements of the Due Process Clause of the Fourteenth

Amendment if a meaningful postdeprivation remedy for the loss is available."' (quoting Hudson,

468 U.S. at 533); Shakur v. Coelho, 421 F. App'x 132, 135 (3d Cir. 2011) (per curiam)

(explaining that the Pennsylvania Tort Claims Act provides an adequate remedy for a willful

deprivation of property); Tillman v. Lebanon Cty. Corr. Facility, 221 F.3d 410,422 (3d Cir.



                                                   3
2000) (holding that prison grievance system provides adequate post-deprivation remedy). Winn

has not stated a plausible Fourteenth Amendment equal protection claim because, although he

alleges the ''root cause" of Defendants' actions "is inherently racism," (see ECF No. 1 at 12), he

has not alleged he personally suffered race-based animus or was treated differently from other

prisoners due to race- or religion-based animus. Faruq v. McCollum, 545 F. App'x 84, 87 (3d

Cir. 2013) ("To state a claim for race- or religion-based discrimination, [plaintiff] needed to

show specifically that he received different treatment from that received by other similarly

situated inmates." (citing Williams v. Morton, 343 F.3d 212,221 (3d Cir. 2003)). Again, he only

generally alleges that "prisoners have a legal protection right, a right not to be retaliated against

nor discriminated against." (ECF No. 1 at 12.)

        Winn has not stated a plausible First Amendment claim since he does not claim that any

of his own religious items were lost, so as to support a freedom of religion claim, and, while he

asserts that "prisoner" legal papers were lost or purposely destroyed, he does not allege that he

personally lost any opportunity to pursue a nonfrivolous or arguable underlying claim, making

implausible any First Amendment claim based on denial of access to the courts. See Monroe v.

Beard, 536 F.3d 198, 205-06 (3d Cir. 2008) (per curiam) (citing Lewis v. Casey, 518 U.S. 343,

346 (1996)) (holding that where a plaintiff alleges that the defendants' actions have cost him the

opportunity to pursue a past legal claim, he "must show (1) that [he] suffered an 'actual injury'

- that [he] lost a chance to pursue a 'nonfrivolous' or 'arguable' underlying claim" and (2) that

he has no remedy "other than in the present denial of access suit," and "[ t ]he complaint must

describe the underlying arguable claim well enough to show that it is 'more than mere hope,' and

it must describe the 'lost remedy.'").




                                                   4
       Winn has also failed to state a plausible claim against the supervisor Defendants. There

are "two general ways in which a supervisor-defendant may be liable for unconstitutional acts

undertaken by subordinates." Barkes v. First Corr. Med., Inc., 766 F.3d 307,316 (3d Cir. 2014),

reversed on other grounds by Taylor v. Barkes, 135 S. Ct. 2042 (2015). First, a supervisor may

be liable ifhe or she "'with deliberate indifference to the consequences, established and

maintained a policy, practice or custom which directly caused [the] constitutional harm." Id.

(quoting A.M ex rel. JMK. v. Luzerne Cty. Juvenile Det. Ctr., 372 F.3d 572,586 (3d Cir. 2004)

(alteration in original)). "Second, a supervisor may be personally liable under§ 1983 ifhe or she

participated in violating the plaintiffs rights, directed others to violate them, or, as the person in

charge, had knowledge of and acquiesced in the subordinate's unconstitutional conduct." Id.

Because he fails to allege any violation of his own rights by a named or John Doe Defendant,

Winn's supervisor liability claims against Defendants Wetzel, Ferguson and Sipple cannot

proceed.

        Finally, Winn brings his claims against all Defendants in their official and individual

capacities. The official capacity claims are also implausible because the Eleventh Amendment

bars suits against a state and its agencies in federal court that seek monetary damages. See

Pennhurst State Sch. And Hosp. v. Halderman, 465 U.S. 89, 99-100 (1984 ); A. W v. Jersey City

Public Schs., 341 F.3d 234,238 (3d Cir. 2003). Suits against state officials acting in their

official capacities are really suits against the employing government agency, and as such, are

also barred by the Eleventh Amendment. A. W, 341 F.3d at 238; see also Hafer v. Melo, 502

U.S. 21, 25 (1991 ); Will v. Mich. Dep 't of State Police, 491 U.S. 58, 70-71 (1989). As the

Commonwealth has not waived its Eleventh Amendment immunity for lawsuits filed in federal




                                                   5
court, see 42 Pa. Cons. Stat. § 8521-22, it and its departments, as well as its officials sued in their

official capacities, are immune from suits filed in federal court.

IV.    CONCLUSION

        For the foregoing reasons, the Court will dismiss Winn's Complaint for failure to state a

claim, pursuant to 28 U.S.C. § l 915(e)(2)(B)(ii). The dismissal will be without prejudice and

Winn will be given leave to amend because the Court cannot say at this time that any amendment

would be futile. Ifhe chooses to file an amended complaint, Winn is advised to only include

allegations describing how he himself was injured by the actions of the Defendants he chooses to

name therein. An appropriate Order follows.

                                               BY THE COURT.




                                                   6
